Simmons, C. J.
1. A demurrer to the indictment in a criminal case must be in writing (Penal Code, §950), and when the record in this court shows that such demurrer was not in writing, the trial judge will not be reversed for overruling it upon that ground.
2. “Offenses differing from each other and varying in their punishment may be included in the same indictment and tried at the same time, provided they be of the same nature and differ only in degree; as, for *291instance, the forging of an instrument and the uttering and publishing it as true, knowing it to be false." Hoskins v. State, 11 Ga. 92. In such case the State will not be put to an election. Stephen v. State, 11 Ga. 231.
Submitted December 18, 1899.
Decided January 24, 1900.
Indictment for forgery. Before Judge Candler. Fulton superior court. ' September term, 1899.
B. C. Burkhart, S. C. Crane, and J. L. Cobb, for plaintiff in error. C. D. Hill, solicitor-general, contra.

Judgment affirmed.


All the Justices concurring.